DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to because reference character “T2” (that is shown to belong to the third portion (6)) should be changed to --T0--, as stated in paragraphs 10, 37, 39, 40, 44, 45, 47-49, and 59 of the published specification. Furthermore, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: “40” (as stated in paragraphs  6, 9, 15, 27, 41, 45-47, 56, and 57 of the published application). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  

The reference indicator “40” stated in paragraphs 6, 9, 15, 27, 41, 45-47, 56, and 57 of the published application is not shown in the drawing.
In paragraph 12 of the published specification, “third” should be changed to --second-- and “56” should be changed to --58-- in line 7.
In paragraph 25 of the published specification, “third” should be changed to --fourth-- in line 13.
In paragraph 47, lines 1-3 are not clear because it appears that a “third voltage difference V3” should be changed to a --sixth voltage difference V6-- (as shown in the drawing).
Appropriate correction is required.

Claim Objections
Claims 1-12 are objected to because of the following informalities: 
In claim 1, --being-- should be added before “different” in lines 13, 22, 31, and 33; and --and-- should be added before “the” in lines 11, 21, and after “material,” in line 32.
In claim 7, “the third” should be changed to --the second-- in line 10.
In claim 10, --being-- should be added before “different” in lines 11, 17, 24, and 25, and --and-- should be added before “the” in line 10, after “temperature,” in line 17, and after “material,” in line 25.
Claims 2-6, 8, 9, 11, and 12 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten to overcome objection set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A thermocouple arrangement for measuring a first temperature, wherein the fifth material is different to from the third material and the fourth material, and the sixth material is different from the third material, the fourth material, and the fifth material (claim 1).
A method for measuring a first temperature using a thermocouple arrangement that includes a third thermocouple, wherein the fifth material is different from the third material and the fourth material, and the sixth material is different from the third material, the fourth material, and the fifth material (claim 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
4/29/21